Citation Nr: 1423842	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1946 to November 1951.  In February 2007, he died.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision (notice was sent in June 2007) of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  DIC under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death was denied therein.  In July 2008, the appellant testified before the undersigned at a video hearing.  The Board denied the issue of DIC under 38 U.S.C.A. § 1318 in September 2008.  The issues of service connection for the cause of the Veteran's death and service-connected burial benefits were remanded for additional development.  Following completion of this development, they were denied by the Board in March 2009.

In January 2011, the United States Court of Appeals for Veterans Claims issued a Memorandum Decision setting aside the Board's March 2009 decision.  The issues of service connection for the cause of the Veteran's death and service-connected burial benefits, but not DIC under 38 U.S.C.A. § 1318, accordingly were remanded back to the Board for additional development and readjudication.  In November 2011, the Board directed this development as well as other additional development in a remand.  The Board continued to direct this development in October 2013 by requesting the assistance of the Veteran's Health Administration (VHA).  Determinations with respect to the both issue remaining on appeal, one of which is recharacterized as set forth above, are made at this time based on review of the Veteran's paper and electronic claims files because all the aforementioned development has been completed.
Of note is that two representatives, the organization set forth above and a private attorney, recently have been involved in this matter and have submitted statements on the appellant's behalf within the past few years. In a July 2013 letter, the Board informed her that she could only have one representative. 38 C.F.R. § 14.631(e)(1). All of her options in this regard were set forth therein. In July 2013, she selected the aforementioned organization to continue to represent her over the private attorney. Thus, no documentation regarding this matter thereafter was forwarded to the private attorney, and no communication regarding this matter took place between this attorney and VA.  The latest argument statement submitted on the appellant's behalf accordingly was from the aforementioned organization.


FINDING OF FACT

Neither the Veteran's service-connected asbestos-related lung disease nor his service-connected residuals of a left humerus fracture was a principal or contributory cause of his death, and neither his heart problems leading to his death nor his chronic obstructive pulmonary disease (COPD) which exacerbated them was related to this lung disease or to his service in any manner.


CONCLUSIONS OF LAW

1.  The criteria for establishing DIC benefits based on service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312, 4.27, 20.1303 (2013).

2.  The criteria for service-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2307, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.1600 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant with respect to a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is required only with respect to DIC benefits based on service connection for the cause of the Veteran's death, however.  The determination made regarding service-connected burial benefits indeed is premised completely on the determination made for DIC benefits based on service connection for the cause of the Veteran's death.  In other words, the determination for DIC benefits based on service connection for the cause of the Veteran's death means that the law is dispositive regarding service-connected burial benefits.  The duties thus are not applicable.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In a DIC benefits claim, the disabilities the Veteran was service-connected for at the time of his death must be identified and the notice of substantiating evidence for a service-connected disability and a disability that was not service-connected must be addressed. Hupp v. Nicholson, 21 Vet. App. 342 (2007). Notice of how effective dates are assigned should be included. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A March 2007 letter informed the appellant and her representative of the criteria for establishing DIC benefits in general, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  In compliance with the Board's September 2008 remand, a January 2009 letter listed the Veteran's service-connected disabilities at the time of his death.  It also reinformed the appellant and her representative of the aforementioned.  A February 2012 letter, which were sent to them pursuant to the Board's November 2011 remand, included information about the criteria for establishing DIC benefits for a disability that was not as well as was service-connected, the evidence required in this regard, the appellant's and VA's respective duties for obtaining evidence, and how an effective date would be assigned (a disability rating is inapplicable for a DIC benefits claim).  Finally, a June 2012 letter did the same and listed the Veteran's service-connected disabilities at the time of his death.

Significantly, neither the appellant nor her representative ever has alleged notice prejudice.  Such an allegation is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  Only the March 2007 letter was prior to the November 2006 rating decision, which constitutes the initial adjudication.  The other letters, while after this rating decision, were prior to the last readjudication via a November 2012 supplemental statement of the case.  The timing defects of failing to list the Veteran's service-connected disabilities at the time of his death, failing to provide notice specific to DIC benefits for a disability that was not service-connected as well as was service-connected, and failing to provide notice of how an effective date would be assigned prior to the initial adjudication thus have been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The assistance that must be provided, as implied from the notification that must be provided, concerns the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to obtain a medical opinion or medical examination when necessary.  38 U.S.C.A. § 5103A(a).  The criteria for when such an examination or opinion is needed for a claim for compensation benefits due to a service-connected disability or service-connected disabilities (set forth in 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4), and McLendon v. Nicholson, 20 Vet. App. 79 (2006)) do not apply to DIC benefits claims, however.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Of further note is that only an opinion can be provided for these claims, as there can be no examination of a deceased Veteran other than an autopsy.

The Veteran's service treatment records have been obtained by VA.  His VA treatment records and private treatment records, to include those dated near the time of his death, also are available, whether obtained by VA, submitted by the appellant or her representative, or both.  His Certificate of Death and Supplemental Report of Cause of Death Opinion additionally were submitted-as were letters from private Dr. A.S. and private Dr. J.G., Internet medical articles, and a Board decision rendered for another Veteran.  VA physician J.W. rendered an opinion in August 2007, but the Court essentially deemed it inadequate.  An unknown VA medical professional rendered an opinion in October 2012 pursuant to the Board's November 2011 remand.  However, the Board deemed it inadequate, as is evidenced by the Board's request for a VHA opinion.

This assistance was the provision of an expert opinion by a VA physician specializing in pulmonology.  It was rendered by Dr. S.T. in January 2014.  Further, it is adequate.  The paper claims file was reviewed by this physician.  There is no indication that the electronic claims file was reviewed by the physician.  Yet, it does not contain any pertinent evidence or any procedural documentation not also contained in the paper claims file.  Consideration was given by Dr. S.T., as requested, to the nature and severity of the Veteran's service-connected asbestos-related lung disease and COPD at the time of his death.  Consideration also was given to whether the contribution of this disease to his death was substantial or material.  Finally, consideration was given to whether his COPD was related to his conceded asbestos exposure during service or to this disease.  Enough detail, in sum, has been provided so that the determination herein is fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Of import is that neither the appellant nor her representative has identified any additional development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Accordingly, no further notice or assistance is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remands.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally before addressing the merits, it is notable that the individual presiding over a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified service connection for the cause of the Veteran's death and service-connected burial benefits as issues on appeal at the beginning of the July 2008 videoconference hearing.  Questions asked at the hearing and the appellant's answers clearly show her awareness that relating the Veteran's death to a service-connected disability or to a disability that can be service-connected is essential.  The two letters from private physicians and the Internet medical articles were discussed by her and her representative.  Upon inquiring as to whether or not this evidence was available, the undersigned was informed that any not already submitted would be submitted.  This indeed occurred, as noted above.  There was no mention of any other outstanding evidence.

II.  DIC Benefits Based on Service Connection
for the Cause of the Veteran's Death

When a Veteran dies after December 31, 1956, from a service-connected disability or a disability that was compensable in that it could have been service-connected during the Veteran's life, VA shall pay DIC benefits to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  A Veteran's death is considered to be due to a service-connected or service-connectable disability when the disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  A service-connected or service-connectable disability is the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected or service-connectable disability is a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the disability casually shared in causing death, but rather it must be shown that there was a causal connection.  Id.

A service-connected or service-connectable disability involving active processes affecting vital organs should be considered carefully as a contributory cause of death where the principal cause of death is unrelated.  38 C.F.R. § 3.312(c)(3).  There indeed could be resulting debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the principal cause of death.  Id.  Debilitation is assumed when the service-connected or service-connectable disability affecting vital organs is rated at 100 percent.  Id.  Finally, there are primary causes of death which by their very nature are so overwhelming that eventual death is anticipated irrespective of coexisting disabilities.  38 C.F.R. § 3.312(c)(4).  Consideration must be given in this circumstance to whether the service-connected or service-connectable disability was of such severity as to have a material influence in accelerating death, however.  Id.  Such a finding would not be reasonable unless the service-connected or service-connectable disability affected a vital organ and was of a progressive or debilitating nature.  Id.

Regarding a disability that is service-connectable, service connection means that an injury or disease resulting in disability was incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).  Further, service connection may be established in additional ways for chronic diseases and diseases associated with herbicide exposure.  Cardiovascular-renal disease and endocarditis are chronic diseases.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Ischemic heart disease has been associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Manifestation of the same chronic disease during service and at any later date may be service connected unless clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There is a rebuttable presumption of service connection for chronic diseases as well as diseases associated with exposure to an herbicide agent.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  There is a rebuttable presumption that the disease was incurred or aggravated during service even if this cannot be established.  38 C.F.R. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).  Certain requirements must be met, however.

Service must have been active duty for at least 90 days during a war period or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1). For diseases associated with herbicide exposure, exposure during service is required. It is presumed if there was service in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). There must be manifestation to a compensable degree within a particular time period. This does not mean that there must be a diagnosis in that period but that there must be characteristic symptoms followed by diagnosis without unreasonable delay. 38 C.F.R. § 3.307(c). This period is within one year from the date of discharge or release for cardiovascular-renal disease and endocarditis. 38 U.S.C.A. §§ 1101(3), 1112(a)(1)  38 C.F.R. §§ 3.307(a)(2-3), (c), 3.309(a). It is any time after discharge or release for ischemic heart disease. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This includes both medical and lay (non-medical) evidence.  Each may be discounted in light of inherent characteristics or the other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding the claimed benefits or any finding with respect to such a claim, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

In February 2007, the Veteran died.  His February 2007 Certificate of Death and March 2007 Supplemental Report of Cause of Death both indicate that he died naturally at the age of 78 of congestive heart failure (CHF) due to (or as a consequence of) aortic stenosis.  Asbestosis was characterized as a significant condition contributing to his death but not resulting in the aforementioned underlying causes of his death.  Finally, it was noted that an autopsy was not performed.  The Veteran was service-connected for two disabilities at the time of his death, residuals of a left humerus fracture and asbestos-related lung disease.  The residuals of a left humerus fracture were rated at 60 percent since February 1989.  The asbestos-related lung disease also was rated at 60 percent.  This rating went into effect in May 1998.  Of import is that, on the basis of this disease, the Veteran concededly was exposed to asbestos during service.  Together, his service-connected disabilities were rated at 80 percent.  Yet, he received a total disability rating based on individual unemployability, which is the equivalent of a 100 percent rating, effective since January 1999.

No contention has been made that the Veteran's service-connected residuals of a left humerus fracture was the principal or a contributory cause of his death.  No contention has been made that his service-connected asbestos-related lung disease was a principal cause of his death.  The appellant and her representative rather contend that his service-connected asbestos-related lung disease was a contributory cause of his death.  Her representative additionally contends that the Veteran's COPD was service-connectable in that it was related either to his conceded exposure to asbestos during service or to his service-connected asbestos-related lung disease.  It has not been contended that the Veteran's COPD is related to his service other than through this conceded exposure.  It also has not been contended that his CHF or his aortic stenosis was related to his service in any manner.  All of these potential avenues for obtaining DIC benefits based on service connection for the cause of the Veteran's death will be addressed whether contended or not.

With respect to a principal cause of death, neither the Veteran's service-connected asbestos-related lung disease nor his service-connected residuals of a left humerus fracture qualifies.  His Certificate of Death and Supplemental Report of Cause of Death indeed identify only CHF due to aortic stenosis.  They identify only heart problems as the principal causes of his death, in other words.  There is no basis for finding otherwise.  No evidence in this regard has been put forward by the appellant or her representative.  The only remaining question for a principal cause of death accordingly is whether or not the Veteran's heart problems were service-connectable.  A few findings regarding service connection are undisputed.  First, the Veteran had a current disability.  A current disability generally is one that manifests near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the context of a DIC benefits claim, however, a current disability is necessarily one that manifested during the Veteran's life.  The aforementioned death documents show that the Veteran here had aortic stenosis and CHF.

Second, the Veteran served for more than 90 days after December 31, 1946.  His service indeed spanned well over five years.  A little over 10 months was prior to the last day of 1946, but the majority of it was after this date.  Finally, the term cardiovascular-renal disease applies to combination involvement of arteriosclerosis, nephritis, and organic heart disease and includes hypertension while the term endocarditis covers all forms of valvular heart disease.  38 C.F.R. § 3.309(a).  The term ischemic heart disease includes but is not limited to myocardial infarction, atherosclerotic cardiovascular disease like coronary artery disease, which includes coronary spasm, and coronary bypass surgery and various types of angina.  38 C.F.R. § 3.309(e).  It is unknown whether the Veteran's aortic stenosis and CHF meet these definitions.  No medical opinion has been rendered in this regard.  The Board is prohibited from rendering its own medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  That the aforementioned definitions are met shall be assumed since doing so is most advantageous to the appellant.  The Veteran's heart problems thus shall be considered as chronic diseases and diseases associated with herbicide exposure.

Service connection cannot be presumed for the Veteran's heart problems as a chronic disease, however.  These problems did not manifest within his first post-service year, which began in November 1951 concluded in November 1952.  The only treatment record dated during this timeframe, a VA treatment record summarizing the Veteran's hospitalization from December 1951 to January 1952, does not diagnose such a problem.  VA and private treatment records reflect that the Veteran first was diagnosed in the 1990's.  This equates to 38 or more years after his discharge.  He may have manifested heart problems prior to diagnosis, but it is extremely unlikely that the interim between the two was around four decades or more long.  A November 1953 VA medical examination found his cardiovascular system to be normal, and VA treatment records dated in the late 1950's as well as the 1980's do not note any heart problem.  This very strongly suggests that such a problem did not exist then.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

Further, service connection cannot be presumed for the Veteran's heart problems as due to herbicide exposure.  Such exposure cannot be presumed because he did not serve in the RVN between January 9, 1962, and May 7, 1975.  It is reiterated that all of his service indeed was over a decade prior to the beginning of this period.  The Veteran's exposure to herbicides during service, though it cannot be presumed, still can be established.  Yet, there is no indication of such exposure.  Service treatment records are silent in this regard.  VA and private treatment records, as well as VA medical examinations, do not reveal that the Veteran ever recounted such exposure while he was alive.  No evidence in this regard has been put forward by the appellant or her representative.  

Service connection finally cannot be established, as opposed to presumed, for the Veteran's heart problems.  Service treatment records, which include periodic examinations of the entire body to include the heart, are silent in this regard.  The lack of a manifestation of any heart problem during service rules out chronicity.  The lack of even a notation, much less manifestation, of such a problem during service similarly rules out continuity of symptomatology.  As such, continuity of symptomatology post-service need not be addressed.  There further are no indications in the VA and private treatment records that, once diagnosed, the Veteran's heart problems were incurred during his service.  There similarly is an absence in these records of any indication that his heart problems otherwise were related to his service.  No medical opinion has been rendered in either regard.

With respect to a contributory cause of death, the Veteran's service-connected residuals of a left humerus fracture does not qualify.  Service-connected disabilities that are of a static nature and do not affect a vital organ generally do not contribute to death where the principal cause are unrelated.  38 C.F.R. § 3.312(c)(2).  This particularly includes such disabilities involving muscular or skeletal functions.  Id.  The Veteran's service-connected residuals of a left humerus fracture was static in nature given that it was rated at 60 percent for approximately 18 years prior to his death.  It obviously involves muscular or skeletal function and does not affect a vital organ.  Further, there is no indication that it contributed to the Veteran's death in any way.  The VA and private treatment records are silent in this regard.  No medical opinion has been rendered in this regard.  Neither the appellant nor her representative has put forward any evidence in this regard.

The appellant clearly believes that the Veteran's service-connected asbestos-related lung disease was a contributory cause of his death.  She is a lay person since there is no indication that she has a medical background.  Lay evidence regarding nexus sometimes is competent.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, the question of whether there exists a nexus between the Veteran's death and his service-connected asbestos-related lung disease falls outside the province of a lay person.  It instead is a medical question.  The interplay of this disease on the cardiovascular system, taking into account other respiratory conditions present, indeed can only be described as complex.  Only those with a medical background are competent where the determinative issue is medical.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372; Jones v. West, 12 Vet. App. 460 (1999).  Lacking this background, the appellant lacks competence to provide a nexus opinion.  Her credibility thus need not be addressed.

The VA and private treatment records are unrevealing as to the contribution, if any, that the Veteran's service-connected asbestos-related lung disease had in causing his death.  The same is true of the letter from private Dr. A.S. as well as the letter from private Dr. J.G.  Dr. A.S.'s letter, which is dated in January 2008, reflects that the Veteran "could have" or "might have" had asbestos lung disease of significance, specifically replacement disease which could be secondary to asbestos, when he was hospitalized in January 2007.  He was deemed to have had multiple other problems as well.  Dr. J.G.'s letter, which is dated in February 2008, lists many of the Veteran's problems, to include cardiovascular and respiratory problems, as of 2001.  His exposure to asbestos during service also was detailed.  The conclusion was that, since his history was complicated, the degree his asbestos exposure played "in his illness" was difficult to discern.

As indicated by the Board in its March 2009 decision, the dispositive question is whether or not the Veteran's service-connected asbestos-related lung disease was a contributory cause of his death.  It was found that this question is not answered in Dr. A.S.'s letter or in Dr. J.G.'s letter.  Thus, neither letter was accorded any probative value.  The aforementioned Board decision was set aside by the Court, but it is of import that this was not done because of the Board's findings concerning the letters.  These findings, in other words, were not themselves specifically set aside.  They once again are found herein because there is no indication that they are inaccurate.  Both letters thus are useful only in that they inform the Board and the medical opinions that have been rendered.  Of note in that regard is that Dr. A.S.'s letter is of only minimal use.  Language that is equivocal or speculative is insufficient.  Bostain v. West, 11 Vet. App. 124 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoliel v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 (1993).  Use of the phrases "could have" and "might have" significantly undermines Dr. A.S.'s conclusion.
Three medical opinions have been rendered regarding the aforementioned dispositive question.  While two of these opinions have been deemed inadequate, as noted above, it is of import that all of them have been negative.  There has been unanimous agreement that the Veteran's service-connected asbestos-related lung disease was not a contributory cause of his death, in other words.  VA physician J.W. specifically opined in August 2007 that the Veteran's asbestosis was unlikely a factor in his death but that his COPD undoubtedly aggravated the heart problems leading to his death.  It further was opined that the COPD was not likely related to the asbestosis.  The rationale included characterization of the COPD as severe, and therefore substantial or material, but of the asbestosis as moderate or modest, and therefore not substantial or material.  The rationale included that asbestosis would be expected to cause a restrictive rather than an obstructive type of lung disease.  

Given that the Court set aside the Board's March 2009 decision because it relied on J.W.'s opinion, it can be accorded no probative value.  A medical opinion is only as persuasive as the rationale provided in support of it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. 120 (2007).  The Court found the rationale supplied by J.W. to be inadequate.  It particularly was found that no basis was stated for characterizing the asbestosis as moderate or moderate and the COPD as severe.  More important was the finding that no explanation was provided for why an obstructive disease like COPD would exacerbate the Veteran's heart problems which led to his death while a restrictive disease like asbestosis would not do so.  Pulmonary function tests (PFTs) from the summer of 2006 and Dr. A.S.'s letter were highlighted in particular.  The Board therefore directed that another medical opinion be provided to rectify the aforementioned deficiencies as well as address this evidence in its November 2011 remand.

No probative value can be accorded to the October 2012 opinion from an unknown VA medical professional rendered in response to this remand.  As stated above, this opinion is inadequate.  The Board specifically finds that the rationale provided for the opinion once again is inadequate.  The probability of the Veteran's service-connected asbestosis contributing to his death was deemed less likely than not.  That there was nothing to show asbestosis contributed to the Veteran's heart problems was noted.  So was that there was some question as to asbestosis occupying some of his lungs, though PFTs did not confirm this and the question otherwise went unanswered.  Such testing conducted in summer 2006 showing a mixed obstructive/restrictive process, for example, finally was found to be indicative of COPD rather than asbestosis.  The medical professional accordingly did not rectify the deficiencies highlighted by the Court.  Dr. A.S.'s letter further was not addressed.  The Board directed that both be done because compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).

Another VA medical opinion (from an expert in pulmonology) was thus requested by the Board.  Dr. S.T. concluded in January 2014 that the Veteran did not have asbestosis.  Several diagnostic tests, particularly chest X-rays and computerized tomography scans, were reviewed, and it was found that none showed interstitial lung disease or pulmonary lesions, the former of which would be expected with asbestosis and the latter of which apparently also would be expected with asbestosis.  Rather, it was found that they showed findings consistent with CHF.  Examinations also were reviewed.  While they showed crackles, they were deemed to be due to the CHF and not asbestosis because they were not the persistent end inspiratory crackles asbestosis.  Dr. S.T. finally indicated that the aforementioned showed findings consistent with asbestos pleural disease instead of asbestosis.

Next, Dr. S.T. reviewed all of the Veteran's PFTs and concluded that all but one were of an obstructive pattern supporting the diagnosis of COPD.  The exception, from July 1998, was found to suggest restriction because the forced expiratory volume in one second (FEV-1)/forced vital capacity (FVC) ration was normal.  Dr. S.T. went on to suggest that this anomalous result was a reflection that the Veteran had not used his best effort.  It was noted that PFTs are effort dependent.  Further, it was noted that restriction should only be diagnosed from lung volume testing but that there are no such test results for the Veteran.  Of final note was that restriction based on PFTs alone may be due to chronic CHF, obesity, or interstitial lung disease due to asbestosis.

Dr. S.T. finally answered each of the six questions posed by the Board.  First, Dr. S.T. stated that there was no scale to rate the Veteran's asbestos-related lung disease since the pleural plaques comprising  it do not usually cause any pulmonary involvement.  Second, Dr. S.T. characterized the Veteran's COPD as severe based on his October 2006 PFT results.  Third, it was noted that the hypoxemia COPD would have exacerbated his CHF, as could asbestosis which may cause hypoxemia.  Asbestos-related pleural disease, however, was not noted to cause hypoxemia given that pleural plaques do not usually result in any pulmonary involvement.  Dr. S.T. thus fourth opined that the Veteran's asbestos-related lung disease did not contribute to his death.  Fifth and sixth, Dr. S.T. opined that the Veteran's COPD was not related to his asbestos exposure during service or to his service-connected asbestos-related lung disease.  Set forth in this regard was that asbestos exposure results in only three types of pulmonary problems, benign pleural effusions, asbestosis, and mesothelioma, and increases the risk of lung cancer.  It does not result in COPD, in other words.  The Veteran's COPD further was attributed to his tobacco smoking.

It is reiterated that the Board finds Dr. S.T.'s opinion to be adequate.  A sufficient rationale was provided in support of it, in contrast to the other opinions.  Other factors for assessing the weight of a medical opinion include the author's qualifications and review of the evidence, the scope of the examination, and the accuracy of any factual premises, and the degree of certainty provided.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120; Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  The physician's qualifications have not been challenged by the appellant or her representative, so competence is presumed.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007).  Dr. S.T. indeed is an expert in pulmonology.  The claims file was reviewed, as discussed above.  There is no indication that any factual premise relied upon is accurate.  Finally, Dr. S.T. expressed the opinion in certain instead of equivocal or speculative language.  The probative value of it accordingly is substantial.  

As a final point, it is notable that Dr. S.T. did not mention either the summer 2006 PFTs or Dr. A.S.'s letter.  The Board directed that both be given particular consideration.  Yet substantial compliance, rather than strict compliance, is all that is required.  Dyment, 13 Vet. App. at 141, aff'd, Dyment v, 287 F.3d at 1377; Stegall, 11 Vet. App. at 268.  An examiner further must consider the evidence, but the examiner does not have to weigh it or discuss why the opinion rendered differs from others rendered.  Roberson v. Shinseki, 22 Vet. App. 358 (2009); Thompson v. Gober, 14 Vet. App. 187 (2000).  It is clear that Dr. S.T. did consider the summer 2006 PFTs even though they were not mentioned.  Indeed, Dr. S.T. noted "review of the [Veteran's] spirometry studies" which includes these PFTs.  That Dr. S.T. considered Dr. A.S.'s letter additionally is clear.  While this letter suggests the possibility that the Veteran's asbestos-related lung disease was significant, Dr. S.T. specifically concluded otherwise.  Dr. S.T. also agreed with VA physician J.W. in finding his COPD to be severe.  A basis for this label was provided.  Like with Dr. A.S.'s letter, Dr. J.W.'s August 2007 opinion was not mentioned.  

Of interest is that Dr. S.T.'s conclusion that the Veteran did not have asbestosis is in disagreement with the Certificate of Death and Supplemental Report of Cause of Death notwithstanding the above.  Dr. S.T.'s conclusion has assigned more probative value than the certificate and supplemental report.  Simply put, the basis for Dr. S.T.'s conclusion was provided but none was provided for the conclusion in the certificate and supplemental report.  Neither the appellant nor her representative has argued that this certificate and supplemental report listed asbestosis but should instead have listed asbestos-related lung disease as a significant contributor to the Veteran's death but not resulting in the underlying cause.  It follows that no evidence in this regard has been put forward by them, and none is found.  That the Veteran's asbestos-related lung disease was rated under Diagnostic Code 6833 for asbestosis is inconsequential.  When there is no Diagnostic Code for a service-connected disability, rating by analogy to the Diagnostic Code for the most similar disability is undertaken.  38 C.F.R. § 4.27.  This is signified by use of Diagnostic Code 6899-6833 for the Veteran.

Lastly, regarding the Veteran's service-connected asbestos-related lung disease which is not the same as asbestosis, debilitation cannot be assumed.  This disability obviously affected his lungs which obviously are vital organs.  Yet, the rating for it, 60 percent, was far less than the threshold 100 percent for this assumption to be applicable.  Dr. S.T. considered carefully debilitating effects and general impairment of health due to the aforementioned disability that might have rendered the Veteran materially less capable of resisting the heart problems causing his death.  The conclusion essentially was that no such debilitating effects or general impairment of health resulted from it.  While the Veteran's heart problems have not been characterized as so overwhelming that eventual death was anticipated irrespective of his other problems, this presumably was true.  Finding that his service-connected asbestos-related lung disease had a material influence in accelerating his death would not be reasonable.  It is reiterated that it affected vital organs but was not debilitating.  It also was static as opposed to progressive since the 60 percent rating was in effect for over eight years prior to death.

Regarding whether the Veteran's COPD, which VA physician J.W.'s inadequate opinion and Dr. S.T.'s January 2014 adequate opinion agree contributed to his death, was service-connectable in any manner.  He obviously had a current disability in this regard.  Unlike the Veteran's heart problems, however, COPD is not a chronic disease.  This not only rules out presumptive service connection on this basis but also service connection on the basis of chronicity or continuity of symptomatology.  COPD further is not a disease associated with herbicide exposure, so service connection on this basis cannot be presumed.  There is no law for presuming service connection on the basis of exposure to asbestos.  Service connection also cannot be established, whether on a direct or secondary basis.
Service treatment records are silent with respect to any COPD or any other chronic pulmonary problems (as opposed to a temporary problem such as an upper respiratory infection).  These records include periodic examinations of the entire body, as noted above.  Assessment of the chest was part of these examinations.  There are no indications in the VA and private treatment records that, once diagnosed after service, the Veteran's COPD was incurred during his service.  There similarly is an absence in these records of any indication that his COPD otherwise was related to his service.  No medical opinion has been rendered regarding a relationship between his COPD and his service excluding his asbestos exposure.  Dr. S.T.'s adequate opinion was that the Veteran's COPD was not related to this exposure or to his service-connected asbestos-related lung disease.  This includes a causation relationship as well as an aggravation relationship.  Dr. S.T. indeed concluded that the COPD was attributable to tobacco smoking.  A rationale for this conclusion was not provided.  However, one is not necessary.  The precise etiology of the COPD is not at issue.  At issue is whether or not it was service-connectable.  A rationale was provided in this regard.

That Internet medical articles and a Board decision rendered for another Veteran have been submitted finally is acknowledged.  The medical articles discuss asbestosis and COPD while the decision grants service connection for COPD based on the aforementioned Veteran's exposure to asbestos during service.  As noted by the Board in its March 2009 decision, this evidence does not relate to the facts specific to the Veteran here.  The asbestosis articles, for example, do not even reference a disability he had.  The article on COPD does reference a disability he had, but it does not concern how COPD contributes to death.  While the Board decision for the other decision is on point, Board decisions are not precedential.  Consistency in its decisions is a goal of the Board, but previously issued decisions are binding only with regard to the matter decided.  38 C.F.R. § 20.1303.  The decision for each matter indeed must be based on the facts particular to it in light of the applicable law.  Id.

In sum, the CHF and aortic stenosis which together were heart problems constituting the principal cause of the Veteran's death are not service-connectable.  Neither his service-connected residuals of a left humerus fracture nor his service-connected asbestos-related lung disease was a contributory cause of his death.  His COPD, a contributory cause of his death, finally is not service-connectable.  Awarding DIC benefits to the appellant therefore is not warranted whether based on a disability that was service-connected or that was not service-connected at the time of the Veteran's death.  These benefits based on service connection for the cause of his death accordingly must be denied.  This determination is supported by the preponderance of the evidence.  In other words, the positive and negative evidence is not in relative equipoise such that the appellant should be afforded the benefit of the doubt as to her entitlement to the benefits sought.  

III.  Service-Connected Burial Benefits

Up to $300 shall be paid to cover the burial and funeral expenses, to include preparation and transportation of the body, in the case of a deceased Veteran who was receiving compensation benefits for a service-connected disability or service-connected disabilities at the time of death but did not die of this disability or disabilities.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  If the Veteran's death was the result of a service-connected disability or service-connected disabilities, however, an amount generally not exceeding $2,000 shall be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  Payment of such service-connected burial benefits is in lieu of payment of other burial benefits.  Id.

Here, the appellant was paid $300 for the Veteran's burial and funeral expenses.  The determination made above unfortunately is that a service-connected or service-connectable disability was not a principal or even a contributory cause of his death.  Such a determination is required in order for the appellant to qualify for additional funds to cover his burial and funeral expenses.  Awarding service-connected burial benefits to the appellant is not warranted, in other words.  These benefits accordingly must be denied.  This determination is supported by the preponderance of the evidence since the above determination was so supported.  The positive and negative evidence thus is not in relative equipoise such that the appellant should be afforded the benefit of the doubt as to her entitlement to the benefits sought.


ORDER

DIC benefits based on service connection for the cause of the Veteran's death are denied.

Service-connected burial benefits are denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


